   Case 3:15-cr-00194-B Document 136 Filed 02/02/21                  Page 1 of 7 PageID 442



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §     CRIMINAL NO. 3:15-CR-0194-B-1
                                                  §
 DULCE GARCIA,                                    §
                                                  §
      Defendant.                                  §

                          MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Dulce Garcia’s Motion for Compassionate Release (Doc. 135).

For the reasons that follow, the Court DENIES the motion WITHOUT PREJUDICE.

                                                  I.

                                         BACKGROUND

         On September 3, 2015, Defendant Dulce Garcia was charged by information with conspiracy

to commit money laundering. Doc. 46, Information, 1. Thereafter, Garcia pleaded guilty to this

charge, and she was sentenced to 200 months of imprisonment and three years of supervised release.

See Doc. 114, J., 2–3. She is currently thirty-three years old, and she is confined at the Tallahassee

Federal Correctional Institute (FCI), with a scheduled release date of June 27, 2029.1

         On January 20, 2021, Garcia filed a Motion for Compassionate Release (Doc. 135). In her

motion, Garcia raises generalized concerns about the risk of contracting COVID-19 and suffering

a severe infection. Doc. 135, Def.’s Mot., 2. Garcia asks the Court to transfer her to the custody of


         1
          The Court accessed this information from the Bureau of Prisons’ Inmate Locator, available at
https://www.bop.gov/inmateloc/.

                                                 -1-
     Case 3:15-cr-00194-B Document 136 Filed 02/02/21                Page 2 of 7 PageID 443



the Immigration and Customs Enforcement (ICE), which would deport her to Mexico, where,

according to Garcia, she would remain on home confinement. Id. As explained below, the Court

DENIES Garcia’s motion WITHOUT PREJUDICE.

                                                 II.

                                      LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the [Bureau of Prisons (BOP)] or by the defendant after exhausting

all BOP remedies, may reduce or modify a term of imprisonment, probation, or supervised release

after considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant

such a reduction.’” United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (quoting

§ 3582(c)(1)(A)(I)) (footnote omitted). The Court’s decision must also be “consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

                                                 III.

                                            ANALYSIS

        In sum, the Court denies Garcia’s request for a sentence reduction because she fails to

demonstrate proof of exhaustion, and she does not establish extraordinary and compelling

circumstances under § 3582(c)(1)(A). Moreover, to the extent Garcia requests home confinement

in lieu of imprisonment, the Court lacks the authority to modify her conditions in this manner.

A.      Garcia Has Not Satisfied the Exhaustion Requirement.

        Section 3582(c)(1)(A) allows a defendant to bring a motion for compassionate release “after

the defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring

                                                 -2-
   Case 3:15-cr-00194-B Document 136 Filed 02/02/21                     Page 3 of 7 PageID 444



a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier . . . .” § 3582(c)(1)(A).2

        Garcia initially filed a motion for compassionate release in June 2020, see generally Doc. 133,

Def.’s Mot., and the Court denied it in part because Garcia had not proved that she satisfied the

exhaustion requirement. Doc. 134, Mem. Op. & Order 3. Now, Garcia states in her pending motion

that she was unaware she was required to support her motion with proof that the warden received

her internal request for compassionate release. Doc. 135, Def.’s Mot., 1. Thus, she attaches to her

pending motion a letter from the warden of her facility dated April 29, 2020, denying Garcia

compassionate release. Id. at 4. Though this denial clearly establishes that Garcia has requested

compassionate release from the warden of her facility, and more than thirty days have passed since

the warden received such a request, the Court finds that it does not serve to prove exhaustion here.

        As stated above, the warden denied Garcia compassionate release based on COVID-19

concerns in April 2020. See Doc. 135, Def.’s Mot., 4. But in the eight months that have passed since

April 2020, the prison’s circumstances, and thus Garcia’s circumstances, have undoubtedly changed.

Proof of compliance with § 3582’s exhaustion requirement ensures that the BOP has the first

opportunity to assess the merits of a defendant’s request. See, e.g., United States v. Moser, 2020 WL

765998, at *2 (N.D. Tex. Dec. 24, 2020). But the BOP is deprived of that opportunity when a

defendant’s circumstances have changed since she first requested compassionate release. See id.



        2
           The Court clarified its interpretation of the thirty-day prong of the exhaustion requirement in
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain
text of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.

                                                   -3-
     Case 3:15-cr-00194-B Document 136 Filed 02/02/21                    Page 4 of 7 PageID 445



Because Garcia premises her compassionate-release motion on a stale request to the warden, the

Court finds that she has not satisfied the exhaustion requirement of § 3582.

B.      Irrespective of Exhaustion, Garcia Fails to Demonstrate Extraordinary Circumstances.

        Regardless of Garcia’s failure to exhaust her administrative remedies, however, Garcia has

not shown “extraordinary and compelling reasons” justifying a sentence reduction. See

§ 3582(c)(1)(A). The policy statement applicable to this provision—U.S.S.G. § 1B1.13—“sets forth

three circumstances that are considered ‘extraordinary and compelling reasons.’” United States v.

Muniz, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020) (citing § 1B1.13(1)(A) & cmt. n.1).

These include the defendant’s medical condition, age, and family circumstances. See § 1B1.13(1)(A)

& cmt. n.1.3 In addition, the defendant must not pose a danger to the community. See § 1B1.13(2).

        Since the enactment of the First Step Act, district courts in the Fifth Circuit have held that

§ 1B1.13 is not binding. See, e.g., United States v. Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex.

Oct. 10, 2019); United States v. Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11 (N.D. Tex. Apr. 23,

2020). These courts “consider[] the terms of U.S.S.G. § 1B1.13 while exercising [their] discretion

to determine whether the defendant presents an extraordinary and compelling reason for

compassionate release.” United States v. Heitman, 2020 WL 3163188, at *3 (N.D. Tex. June 12,

2020) (citing Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11); see also United States v. Rivas, —F.

App’x—, 2020 WL 6437288, at *2 (5th Cir. 2020) (per curiam) (noting that U.S.S.G. § 1B1.13 is

“not dispositive” but “guid[ing]”). The Court does the same here and concludes that Garcia has not


        3
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with,” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP.]” § 1B1.13(1)(A) cmt. n.1. Additionally, to qualify for a sentence
reduction, the defendant must not pose a danger to the community. § 1B1.13(2).

                                                    -4-
   Case 3:15-cr-00194-B Document 136 Filed 02/02/21                      Page 5 of 7 PageID 446



provided “extraordinary and compelling reasons” for release. See § 3582(c)(1)(A).

        To justify her release, Garcia relies upon the “wave” of COVID-19 cases she expects to hit

her prison. Doc. 135, Def.’s Mot., 2. To support this argument, she notes that many federal inmates

have died as a result of COVID-19. Id. Although the Court acknowledges that the COVID-19

pandemic is unprecedented, its effect on the nation does not demonstrate extraordinary

circumstances specific to Garcia. See United States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex.

May 19, 2020) (noting that “the Court must consider every prisoner individually and should be

cautious about making blanket pronouncements”). Thus, this argument fails to justify Garcia’s

requested relief.4

        Next, Garcia points to her lack of violence and disciplinary reports, as well as her

participation in programming, to support her compassionate release. Doc. 135, Def.’s Mot., 1–2. But,

again, these circumstances fall well below the threshold for a sentence reduction under § 3582,

which requires a defendant’s personal circumstances to be extraordinary and compelling. See §

3582(c)(1)(A).

        Finally, Garcia states in her motion that her “prison is so overcrowded that the Warden

opened a condemned building to house more inmates.” Doc. 135, Def.’s Mot., 2. She states that two

buildings at her facility were affected by a hurricane and describes the attendant damage. See id. But

Garcia does not allege that she is housed in either of these buildings. Rather, the only complaint she



        4
          Garcia also points to three cases where other inmates were granted compassionate release either
by the warden or by the Court. Doc. 135, Def.’s Mot., 2. She posits that these cases support her release.
However, she does not explain how these cases are similar to hers or bind this Court. Moreover, Garcia’s
arguments based on relief others have received fail to acknowledge that the inquiry on compassionate release
focuses on one’s individual circumstances.

                                                    -5-
     Case 3:15-cr-00194-B Document 136 Filed 02/02/21                     Page 6 of 7 PageID 447



lodges regarding her own accommodations is that there is no room for social distancing in her dorm.

Id. But this does not rise to the level of extraordinary or compelling; nor is it a circumstance unique

to Garcia.5

        Accordingly, aside from the exhaustion issue, Garcia’s motion fails because she has not shown

“extraordinary and compelling reasons” for her requested relief. See § 3582(c)(1)(A).

C.      The Court Will Not Order Home Confinement or Transfer to ICE Custody.

        Garcia also seeks to be transferred to ICE custody “and be deported to Mexico, where she

would be on home confinement and holding a job.” Doc. 135, Def.’s Mot., 2. Insofar as Garcia

requests to be released on home confinement, the Court lacks the authority to grant this request.

Rather, “such requests are properly directed to the [BOP].” United States v. Sneed, 63 F.3d 381, 388

n.6 (5th Cir. 1995) (citing 18 U.S.C. § 3624(c)). Indeed, “neither the CARES Act nor the First Step

Act authorizes the court to release an inmate to home confinement.” United States v. Miller, 2020

WL 2514887, at *1 (N.D. Tex. May 15, 2020) (citation omitted). Thus, the Court cannot consider

transfer of Garcia to home confinement.

        Insofar as Garcia seeks transfer to ICE custody, this request is denied. First, Garcia provides

no authority to satisfy the Court that it has the power to order such a transfer of custody. Moreover,

Garcia posits that she is subject to “a detainer for deportation.” Doc. 135, Def.’s Mot., 2. If this is

true, Garcia would necessarily be transferred to ICE custody upon release from prison. But for the

reasons explained above, the Court will neither order Garcia released from prison, nor order her



        5
         In any event, a motion for compassionate release is not the proper vehicle to bring complaints
regarding conditions of confinement. Rather, to the extent Garcia wishes to redress particular issues related
to her conditions of confinement, she may do so via a civil suit alleging unconstitutional conditions.

                                                    -6-
   Case 3:15-cr-00194-B Document 136 Filed 02/02/21                 Page 7 of 7 PageID 448



transferred to home confinement or ICE custody.

                                                IV.

                                         CONCLUSION

       Based on Garcia’s failure to show proof of exhaustion of administrative remedies, the Court

denies Garcia’s request to reduce her sentence pursuant to § 3582(c)(1)(A). Even if Garcia had

satisfied the exhaustion requirement, her motion does not demonstrate extraordinary and compelling

reasons for a sentence reduction. Moreover, insofar as Garcia asks the Court to impose home

confinement, the Court lacks the authority to do so, and Garcia points to no authority permitting

the Court to transfer her to ICE custody. For all of these reasons, the Court DENIES Garcia’s motion

(Doc. 135) WITHOUT PREJUDICE.



       SO ORDERED.

       SIGNED: February 2, 2021.



                                              ________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                -7-
